In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-02-00022-CR

______________________________



MICHAEL ANDREW BAIN, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the Criminal District Court 5

Dallas County, Texas

Trial Court No. F-0152590-VL







Before Morriss, C.J., Ross and Carter, JJ.

Memorandum Opinion by Justice Carter


MEMORANDUM OPINION


	Michael Andrew Bain appeals from his conviction for the offense of robbery.  This is one
of six appeals brought by Bain from his convictions.  He was convicted in a single, consolidated trial,
based on his guilty plea (without a negotiated plea agreement), to three indictments for aggravated
robbery of an elderly person, two indictments for robbery, and one indictment for theft.  A jury
assessed his punishment at eighty-five years' imprisonment in the aggravated robbery convictions,
forty years' imprisonment for the robbery convictions, and two years' confinement in a state jail
facility for the theft conviction.  The causes have been appealed separately and have been briefed
together.  
	Since the briefs and arguments raised therein are identical in all appeals, for the reasons
stated in Michael Andrew Bain v. The State of Texas, No. 06-02-00017-CR, we likewise resolve the
issues in this appeal in favor of the State.
	We affirm the trial court's judgment.


							Jack Carter
							Justice

Date Submitted:	June 18, 2003
Date Decided:		July 1, 2003

Do Not Publish

notice of appeal was outside the fifteen-day grace period provided by Tex. R. App. P. 26.3. 
His motion, therefore, was improvidently granted.  
	Arndt's notice of appeal was due May 6, 2003 (or May 21, 2003, with a properly
granted motion to extend time).  The notice was not filed until June 18, 2003.  He has failed
to perfect his appeal.  Accordingly, we dismiss the appeal for want of jurisdiction.




							Donald R. Ross
							Justice

Date Submitted:	September 2, 2003
Date Decided:	September 3, 2003

Do Not Publish